DETAILED ACTION

Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the amendment filed 12/23/20.  Claims 1-4, and 6-8 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 have been amended to recite “using a domain knowledge” and “in the domain knowledge.”  The examiner understands domain knowledge to mean knowledge in a particular field or area.  Applicant’s specification mentions “domain knowledge base” and original claim 8 recites “a domain knowledge database.” It is is unclear what the recited “domain knowledge” refers to. In particular it is unclear if 
Claims 2-4 and 7-8 inherit the deficiencies of claims 1 and 6 respectively, through dependency, and are therefore also rejected.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.N. et al (US 20110093293 A1 – hereinafter Gn) in view of Marson (US 20110004622 A1)
Claim 1	Gn teaches a method of identifying data from a plurality of electronic patient data, the method comprising: 
selecting at least one electronic medical patient record comprising medical data of the medical patient; (par. 16- derive knowledge from data corresponding to a plurality of electronic health records stored in a repository)
mining data from the at least one electronic medical patient record using domain knowledge , wherein the data mined includes unstructured medical data and structured medical data (par. 4-5: information is extracted from the data associated with the electronic health records, knowledge may be derived from all forms of structured and 
converting the unstructured medical data mined from the at least one electronic medical patient record in order to generate new structured medical data (par.24-unstrutured data can be classified using metadata:  information is extracted from the data associated with the electronic health records:  knowledge may be derived from all forms of structured and unstructured data such as images and free-form reports; par.26:  system also imports information extracted from external data which can be converted into a common format-- information obtained from the external sources may be converted into a common format by using a data warehousing technique, for example, Extraction Transformation Loading (ETL), before being imported into repository 104.)   
compiling the mined data including the new medical structured data into at least one structured patient record; (Fig. 8-9; par. 51- The data associated with the electronic health records, i.e., the images, the textual reports, and the structured data, is stored in data warehouse 704a;  par. 55-57-image data searchable for a patient from different sources).  
Claim 1 has been amended to recite ”identifying inconsistent medical data and duplicate medical data from the mined data based on values assigned by a processing system to represent a first medical concept that is encoded in first data and second data of the mined data, the first medical concept included in the domain knowledge.” Gn teaches the method of claim 1 as explained but does not expressly disclose identifying 
Marson discloses a system and method for reviewing mined data and identifying inconsistences and redundant data (par. 45- 46, par. 48:, The system 100 manipulates the information within the database (herein referred to as data integration) to achieve a plurality of goals:…. Cleansing of incorrect, out-of-date, redundant, incomplete, or incorrectly-formatted data… Identifying discrepancies in asset information collected by multiple systems)… based on values assigned by a processing system to represent a first concept that is encoded in first data and second data of the mined data, the first concept included in the domain knowledge.(par. 157-a number of assets are identified by serial number. At 504, the data is organized (consolidation may occur to remove duplicate assets; par. 362-364, par. 367 error review functions include: Checking for duplicate values, Checking for bad data values, invalid length values)   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Gn with the teaching of Marson, with the motivation of compiling the best of asset data drawn from multiple data sources (Marson: par. 50-gold record)

Claim 2. 	Gn teaches the method of claim 1 as explained but does not expressly disclose a method comprising comparing first data that is associated with a first portion of the mined data to second data that is associated with a second portion of the mined data, and identifying at least one of: (i) the first data and the second data as inconsistent data; or (ii) the first data and the second data as duplicate data.

Claim 3. 	Gn teaches the method of claim 2, wherein the electronic patient record comprises the unstructured medical data (abstract, par. 4-5).  Gn further discloses comparing elements of mined unstructured data with other elements from mined unstructured data (par. 30, par. 32, par. 37)    At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art  to modify the method/system of GN with the teaching of Marson to include comparing the first data mined from the unstructured medical data to the second data mined from the unstructured medical data for duplicates and inconsistencies with the motivation of compiling the best of asset data drawn from multiple data sources (Marson: par. 50-gold record)
Claim 4. 	GN teaches the method of claim 2, wherein the electronic patient record comprises the structured medical data and the unstructured medical data (abstract, par. 

Claim 6	Gn teaches a system for identifying information in electronic medical records, the system comprising: 
one or more processors (par. 59-60);
 a medical record data source, wherein the medical record data source stores at least one electronic patient medical record having patient medical data (par. 16- a plurality of electronic health records stored in a repository);
 at least one data miner coupled to the one or more processors, wherein the data miner, via the one or more processors, mines the medical record data source and extracts data from the patient medical data of the electronic patient medical record stored in the medical record data source, wherein the data extracted from the patient medical data includes unstructured data and structured data; (fig. 1; par. 16-20; par. 59-60)
 wherein the one or more processors converts the unstructured data extracted from the patient medical data by the data miner to generate new structured data; (par.24-unstrutured data can be classified using metadata:  information is extracted 
 at least one display for device that presents information identified via the one or more processors and output via the network interface. (par. 60)
at least one network interface that outputs information and inconsistent information identified via the one or more processors;(par. 54, par. 56; par. 60)
GN further discloses:
determining that first data and second data in different portions of the mined data correspond to a first medical concept in the domain knowledge;  (par. 19-the metadata may include values corresponding to one or more DICOM attributes, such as `Modality` and `Age`. Mining module 102 extracts information from data associated with the electronic health records on the basis of the data elements; par. 20: Image mining module 118 extracts information from one or more images associated with one or more electronic health records…data elements may include criteria, which may be values corresponding to DICOM attributes, for example, `Computed tomography (CT)` and `Chest` corresponding to DICOM attributes `Modality` and `Organ`, respectively. Thereafter, DICOM attributes corresponding to the plurality of images may be compared with the data elements to identify the one or more images; par. 41-Text mining module 
assigning values to the first medical concept in the first and second data, wherein the values are assigned by the one or more processors to represent underlying values in the first and second data that encode the first medical concept (par. 21-image mining module 118 may assign a score to each of the plurality of images, based on their relevance with respect to the criteria, by using a similarity computation technique. The user may then identify the one or more images based on the scores. Par. 37-metadata search module 316 may extract DICOM metadata from the images. The metadata may then be compared with the criteria. The one or more images may then be identified based on the comparisons. Feature comparison module 320 may also assign scores to the identified images based on the comparisons). 
GN discloses the method of claim 6 as explained and further discloses a comparison module to evaluate extracted data. (par. 37)  GN does not expressly disclose determining whether data are duplicates or whether the extracted data include inconsistent information.  
  Marson discloses a system and method for reviewing mined data and identifying inconsistences and redundant data (par. 37; par. 45- 46, par. 48:, The 
Marson discloses a system and method for reviewing mined data and identifying inconsistences and redundant data (par. 45- 46, par. 48:, The system 100 manipulates the information within the database (herein referred to as data integration) to achieve a plurality of goals:…. Cleansing of incorrect, out-of-date, redundant, incomplete, or incorrectly-formatted data… Identifying discrepancies in asset information collected by multiple systems;  See also par. 157-a number of assets are identified by serial number. At 504, the data is organized (consolidation may occur to remove duplicate assets; par. 362-364, par. 367 error review functions include: Checking for duplicate values, Checking for bad data values, invalid length values-(reads on “when the values assigned to the first concept in the first and second data are identical, determining that the first and second data are duplicate information for the first concept; and when the values assigned to the first  concept in the first and second data are different, determining that the first and second data are inconsistent information for the first concept”)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Gn with the teaching of Marson, with the motivation of compiling the best of asset data drawn from multiple data sources (Marson: par. 50-gold record)
Claim 7.  GN teaches the system of claim 6, wherein a portion of the patient medical data comprises the unstructured data. (par. 5 and par. 58), 


Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
(A)	Applicant argues that the prior art does not disclose the amended feature of “identifying….based on values assigned by a processing system to represent a first medical concept that is encoded in first data and second data of the mined data, the first medical concept included in the domain knowledge.”
	In response, Marson discloses a system and method for reviewing mined data and identifying inconsistences and redundant data (par. 45- 46, par. 48:, The system 100 manipulates the information within the database (herein referred to as data integration) to achieve a plurality of goals:…. Cleansing of incorrect, out-of-date, redundant, incomplete, or incorrectly-formatted data… Identifying discrepancies in asset information collected by multiple systems)… based on values assigned by a processing system to represent a first medical concept that is encoded in first data and second data of the mined data, the first medical concept included in the domain knowledge.(par. 157-a number of assets are identified by serial number. At 504, the data is organized (consolidation may occur to remove duplicate assets; par. 362-364, par. 367 error review functions include: Checking for duplicate values,  Checking for bad data values, invalid length values)   
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Marson reference discloses identifying redundant/ duplicate and inconsistent data is data that has been compiled from disparate systems.  As such, the Marson reference is reasonably pertinent to the particular problem with which the applicant was concerned, 
	 Moreover, it is the combined teachings of GN and Marson which are relied upon to address the applicant’s claim limitations.  
(B)	Applicant argues that the Marson reference does not disclose medical concepts and medical data.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As previously explained, the combined teachings of GN and Marson which is relied upon to disclose applicant’s invention.  GN discloses medical concepts, and medical records.  
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
(C)	Applicant argues that the prior art references do not teach the newly added features.
	In response, the examiner has provided additional citations and explanations in the current art rejection to address applicant’s amended features.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Rao et al (US 20050137910 A1) teaches a system and method for automated processing of medical information in electronic patient medical record databases, wherein billing information (e.g., diagnosis codes, procedural codes) is automatically extracted from electronic patient medical records through comprehensive analysis of clinical information included in the patient medical records using a knowledge base of domain-specific criteria.
Bilheimer et al (US 6611825 B1) teaches a text mining program that allows a user to perform text mining operations, including information retrieval, term and document visualization, term and document clustering, term and document classification, summarization of individual documents and groups of documents, and document cross-referencing.
Kim (US 20070088559 A1) teaches a method for computerizing and standardizing medical information.
Von Hoff et al (US 20100304989 A1) teaches a clinical information management system that includes a laboratory information management system and medical information contained in data warehouses and databases including medical information libraries, such as drug libraries, gene libraries, and disease libraries, in addition to literature text mining.
Rogers et al (US 20130124523 A1)- document parser 418 and the standard parser 422 advantageously identify and remove duplicate patients as well as duplicate documents. Identification of duplicate patients is done by comparing patient identification, as received by parser 418, from the source 122, to known patients with the MINE 112 and a determination of a threshold number of matches of the patient's received identification. (par. 79)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626